Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Election/Restriction
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:

(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
This application contains claims directed to more than one species of the generic invention. These species are deemed to lack unity of invention because they are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
The species are as follows: 
Applicant must elect:
A) one aqueous based injection fluid, herein i) slickwater ii) acid water and iii) linear gel are 3 different/distinct exemplified options for the aqueous fluid however these may not be all the different types embraced herein.  Applicant must elect one type of aqueous based injection fluid, such as slickwater, AND
B) one anionic surfactant comprising a hydrophobic tail with 6-60 carbon atoms (claim 1) OR one nonionic surfactant comprising a hydrophobic tail (claim 26).  Applicant must elect one specific anionic surfactant compound, such as benzenesulfonic acid (taken from table 2 [0158], or a specific combination of anionic surfactants OR one specific nonionic surfactant if claim 26 is elected.  Herein Applicant must elect specific compounds, not a broad genus.  E.G. electing “branched or unbranched C6-C32:PO(0-65):EO(0-100) carboxylate in claim 3 is not sufficient, Applicant must elect the branching, C values, PO values and EO values AND
C) if there are additional surfactants (e.g. see claim 31 nonionic, anionic, cationic or zwitterionic) and further specify a specific species such as C9-C11 ethoxylated alcohol, which is nonionic, from Table 2 [0158]).  
D) if there is an additional additive, and if so what the additive is (see claim 49) For example, slickwater implicitly has a friction reducer therein, so elect “friction reducer”.  Likewise linear gels have gelling agents and crosslinkers, therein Applicant must elect one specific gelling agent and one specific crosslinker from the specification if linear gel is elected, ect.

Herein Applicant should elect one specific composition including all additives/surfactants.  The election is merely for commencing examination, Applicant does not have to limit the claims to the elected species or delete other species from the claims.  Upon allowance of a species examination will continue on another species.


Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which are written in dependent form or otherwise require all the limitations of an allowed generic claim. Currently, the following claim(s) are generic:  1, 26

The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
Where a single claim defines alternatives of a Markush group,  the requirement of a technical interrelationship and the same or corresponding special technical features as defined in Rule 13.2, is considered met when the alternatives are of a similar nature.  When the Markush grouping is for alternatives of chemical compounds, the alternatives are regarded as being of a similar nature where the following criteria are fulfilled:
	(A) all alternatives have a common property or activity; AND
	(B)(1) a common structure is present, that is, a significant structural element is shared by all of the alternatives; OR

	The phrase “significant structural element is shared by all of the alternatives” refers to cases where the compounds share a common chemical structure which occupies a large portion of their structures, or in case the compounds have in common only a small portion of their structures, the commonly shared structure constitutes a structurally distinctive portion in view of existing prior art, and the common structure is essential to the common property or activity.
	The phrase “recognized class of chemical compounds” means that there is an expectation from the knowledge in the art that members of the class will behave in the same way in the context of the claimed invention, i.e. each member could be substituted one for the other, with the expectation that the same intended result would be achieved.  
The chemical compounds of A) aqueous fluids, B)anionic vs. secondary surfactants and C) various additional additives are not regarded as being of similar nature because: (1) the alternatives do not all share a common structure and (2) the alternatives do not all belong to a recognized class of chemical compounds.  
Herein: a) alternative aqueous fluids such as slickwater or acidized water or linear gels do not have a common overall fluid composition, b) anionic surfactants albeit all anionic do not all share a common structure, see various options in claim 3, c) various additives (see claim 49) do not have a similar nature/use.

Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALICIA BLAND whose telephone number is (571)272-2451. The examiner can normally be reached Mon - Fri 9:00 am -3:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Randy Gulakowski can be reached on 571-272-1302. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, 
/ALICIA BLAND/           Primary Examiner, Art Unit 1766